                                     UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION

              UNITED STATES OF AMERICA
                         V.                                            CASE NUMBER: 3:90cr85-1

              Cecil Edward Jackson


                         THIS MATTER is before the Court sua sponte.

                         NOW, THEREFORE, IT IS ORDERED that:

              The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

              transport & produce the body of Defendant, Cecil Edward Jackson (USM# 08275-058),

              for a hearing before the honorable Max O. Cogburn, Jr., in the Western District of North

              Carolina, Charlotte not later than April 26, 2021, and upon completion of the hearing,

              Defendant is to be returned to the custody of the Bureau of Prisons.

                     The Clerk is directed to certify copies of this Order to the United States Attorney,

             Defendant’s Counsel, the United States Marshal Service, and the United States

             Probation Office.

                     IT IS SO ORDERED.

Signed: March 31, 2021




                          Case 3:90-cr-00085-MOC Document 264 Filed 03/31/21 Page 1 of 1
